 

EXHIBIT 10.13

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

CEMTREX Inc.

 

Cemtrex Inc.(the “Corporation”) and, Saagar Govil (the “Optionee”) an employee
of the Corporation, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, agree as follows:

 

SECTION 1: Grant

 

1.1 Grant of Option. Subject to the terms and conditions set forth in this
Nonstatutory Stock Option Agreement (this “Agreement”) the Corporation hereby
grants to the Optionee a stock option (the “Option”) to purchase 200,000 (Two
Hundred Thousand) shares of the Corporation’s common stock, par value $.001,
(the “Common Stock”) from the Corporation at a price of $ 1 .70 (One Dollar and
seventy cents) per share (the “Option Price”), which is the Fair Market Value of
the shares of Common Stock covered by the Option on February 12, 2016 (the
“Grant Date”).

 

1.2 Acceptance. The Optionee accepts the grant of the Option confirmed hereby,
and agrees to be bound by the terms and provisions of this Agreement, as the
Agreement may be amended from time to time; provided, however, that no
alteration, amendment, revocation or termination of the Agreement shall, without
the written consent of the Optionee, adversely affect the rights of the Optionee
with respect to the Option.

 

SECTION 2: Vesting, Exercise and Expiration

 

2.1       Vesting. Subject to Sections 3 and 4.8 of this Agreement, the Option
will vest and become exercisable in annual installments over a two-year vesting
period according to the following vesting schedule:

 

1/2 of the Option will vest upon the 1st anniversary of the Grant Date;and
balance 1/2 of the Option will vest upon the 2nd anniversary of the Grant
Date;provided that the Optionee is employed by the Corporation on such
anniversary, with all fractional shares, if any, rounded up and vesting as whole
shares upon the earlier vesting date(s). “Corporation,” when used herein with
reference to employment of the Optionee, shall include any Affiliate or
subsidiary of the Corporation. To the extent vested, the Option may be exercised
in whole or in part from the date of vesting through and including the Option
Expiration Date, as defined in Section 2.3 hereof, subject to any limits
provided in Section 3.

 

2.2       Exercise. This Option shall be exercised by the Optionee by delivering
to the Corporation’s office at 19 Engineers Lane, Farmingdale, NY 1 1735, USA,
Attention: Company Secretary (i) this Agreement signed by the Optionee, (ii) a
written (including electronic) notification specifying the number of shares
which the Optionee then desires to purchase, (iii) a check payable to the order
of the Corporation, which may include cash forwarded through the broker or other
agent-sponsored exercise or financing program approved by the Corporation, equal
in value to the aggregate Option Price of such shares. As soon as practicable
after each exercise of this Option and compliance by the Optionee with all
applicable conditions, the Corporation will issue the number of shares of Common
Stock, which the Optionee is entitled to receive upon such exercise under the
provisions of this Agreement.

 

2.3       Expiration. The Option shall expire and cease to be exercisable on the
earlier of (a) either (i) the last trading day immediately preceding the six
year anniversary of the Grant Date or, if earlier, (ii) the date of cancellation
provided for in Section 4.6 (the earlier of (i) and (ii) referred to as the
“Option Expiration Date”) or (b) the expiration date provided for in Section 3.

 

 

  

 

SECTION 3: Termination of Employment and Disability

 

3.1        Termination of Employment.

 

(a) General. If the Optionee’s employment with the Corporation is terminated for
whatever reasons then the vested portion of the Option will not be impacted by
such event and shall remain valid until the term outlined in section 2.3. In the
event the Optionee is disabled or dies then his authorized representative or
rightful successor shall have full right over the vested portion of the option
until the term outlined in section 2.3

 

3.2        Specified Terminations of Employment.

 

(a) If the Optionee’s employment is terminated by the Corporation or if the
Optionee terminates his employment with the Corporation, the unvested portion of
the Option will expire on the Termination Date.

 

SECTION 4: Miscellaneous

 

4.1       No Right to Employment. Neither the grant of the Option nor anything
else contained in this Agreement shall be deemed to limit or restrict the right
of the Corporation to terminate the Optionee’s employment at any time, for any
reason, with or without cause.

 

4.2       [image_002.jpg]Nontransferable. This Option may not be transferred
except by the Optionee upon his or her death or disability. No other assignment
or transfer of this Option, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise shall be permitted,
but immediately upon any such assignment or transfer this Option shall terminate
and become of no further effect. During the Optionee’s life this Option shall be
exercisable only by the Optionee, and after the Optionee’s death the Option
shall remain subject to any restrictions on exercise and otherwise as if held by
the Optionee. Whenever the word “Optionee” is used in any provision of this
Option under circumstances where the provision should logically be construed to
apply to the executors, the administrators or other persons to whom this Option
may be transferred, the word “Optionee” shall be deemed to include such person
or persons.

 

4.3       Compliance with Laws. Notwithstanding any other provision hereof, the
Optionee hereby agrees that he or she will not exercise the Option, and that the
Corporation will not be obligated to issue any shares to the Optionee hereunder,
if the exercise thereof or the issuance of such shares shall constitute a
violation by the Optionee or the Corporation of any provision of law or
regulation of any governmental authority. Any determination in this connection
by the Corporation shall be final, binding and conclusive. The Corporation shall
in no event be obliged to register any securities pursuant to the Securities Act
of 1 933 (as the same shall be in effect from time to time) or to take any other
affirmative action in order to cause the exercise of the Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

 

4.4       Nonstatutory Stock Option. The parties hereto agree that the Option
granted hereby is not, and should not be construed to be, an incentive stock
option under Section 422 of the Code.

 

4.5       Tax Consequences. In each case where the Optionee exercises this
Option in whole or in part, the Optionee shall be responsible for the amount of
income tax, if any, required under federal and, where applicable, state and
local law, and the Optionee shall, pay such taxes and shall provide a copy of
such remittance to the Corporation. The Corporation shall have no liability
whatsoever for the Optionee’s tax obligations.

 

4.6       Forfeiture and Repayment. If:

 

(a) during the course of the Optionee’s employment with the Corporation or, if
longer, the period during which this Option is outstanding, the Optionee engages
in conduct or it is discovered that the Optionee engaged in conduct that is
materially adverse to the interests of the Corporation, including failures to
comply with the Corporation ‘s rules or regulations, fraud, or conduct
contributing to any financial restatements or irregularities;

 

 

  

 

[(c)/(d)] following termination of the Optionee’s employment with the
Corporation for any reason, with or without cause, the Optionee violates any
post-termination obligations or duties owed to the Corporation or its Affiliates
or any agreement with the Corporation or its Affiliates, including without
limitation, any employment agreement, confidentiality agreement or other
agreement restricting post-employment conduct;

 

the Corporation may cancel all or any portion of this Option with respect to the
shares not yet exercised and/or require repayment of any shares (or the value
thereof) or amounts which were acquired from exercise of the Option. The
Corporation shall have sole discretion to determine what constitutes such
conduct.

 

4.7       Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, in USA other than any choice
of Jaw rules calling for the application of Jaws of another jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 



  CEMTREX Inc.       By: Name & Title       Renato Dela Rama – CFO       /s/
Renato Dela Rama       OPTIONEE       Name:       Saagar Govil       /s/ Saagar
Govil       Dated: February 12, 2016

 

 

  

 s